Andrews, C. J.
The evidence in respect to the rate of valuation placed by the assessors on other dwelling-houses and mills in the defendant town, was properly admitted to enable the referee to determine whether “ there was any rule adopted by the assessors or board of relief that the property in that town should be entered in the list and assessed at *464some fractional part of its value.” It was used for that purpose and, so far as is disclosed, for no other.
The General Statutes, § 8860, provides that: “ Any person claiming to be aggrieved by the action of the board of relief in any town, may, within two months from the time of such action, make application, in the nature of an appeal therefrom, to the Superior Court of the county in which such town is situate, which shall be accompanied by a citation ” etc. etc. And § 3863 enacts that “ Said court shall have power to grant such relief as shall to justice and equity appertain, upon such terms and in such manner and form as appears equitable, and if the application appears to be without probable cause, may tax double or triple costs, as the case shall appear to demand, and upon such applications costs maj- be taxed at the discretion of the court.”
An appeal means the removal of a cause from a lower to a higher tribunal for re-trial or review. Anderson’s Law Diet., in verb.; Leach v. Blakely, 34 Vt., 134; Styles v. Tyler, 64 Conn., 457. We suppose the legislature used that word, in the statutes cited, with this meaning, and intended that upon the trial of an application like this one, the Superior Court should be an appellate board of relief and have power to do anything to equalize and adjust the applicant’s assessment list which the board of relief from whose doings the appeal was taken might lawfully have done, provided it is within the pleadings and provided it appertains to justice and equity.
The appeal in this case is taken from the assessment as a whole, not from any one or more items in the list. The application avers that the applicant made out its list “being all of its taxable property in said town of New Hartford, at its just and true valuation, to wit: at the sum of $250,500.” That the assessors “ increased the valuation of said property to the amount of $321,300 and caused the same to be set in the grand list of said town at said sum.” That said board of relief of said town refused to make any “ reduction from the said assessed value of its said property, and confirmed the doings of said assessors.” That the valuation of the *465assessors was “unfair, unreasonable and unjust, and that the action of the board of relief in refusing to reduce said valuation to the amount returned to the assessors by the complainant, was unjust, unfair, and unreasonable, and therefore illegal.”
This appeal is from such action of the board of relief. And although on the hearing before the referee the evidence was directed to only three items, the judgment must be upon the assessment as a whole, and not upon these items, except as they are constituent parts of the whole. The issue is whether or not the total valuation of the applicant’s property, as fixed by the board of relief, is too great. It was held in Randell v. Bridgeport, 63 Conn., 321, that the Superior Court upon an appeal by a taxpayer should not reduce the valuation of his property below the amount he had himself placed upon it. This rule is a proper one, and we think should be followed. On the other hand, it may be fairly argued that the valuation of a taxpayer’s property ought not to be placed by the Superior Court at any higher sum than the board of relief has fixed. Upon such an appeal the valuation made by the board of relief is a part of the pleadings. The contention of the parties is confined within these limits: the appellant claims that the amount of its tax assessment should be the value he had placed upon his property; the town on the contrary claims that the amount should remain at the sum fixed by the assessors and approved by the board of relief. In this case we think the valuation of the appellant’s property should not, as a whole, be placed higher than the board of relief valued it. But, between the limits indicated, there is no reason why the valuation of one or more items on the list may not be changed by the Superior Court as fully as it could have been done by the board of relief of New Hartford. The statutes give the most ample power to the Superior Court in this respect.
We agree with counsel for the appellant that the valuation put on the dwelling-houses, stone building and hall, should be reduced from $49,800 to $48,000; and that the valuation on the four mills should be reduced from $190,000 *466to $170,000; because these sums are the actual value of this property as found by the referee, and because fairness, justice and equity require it to be done. And we see no reason why the value of the property invested in mechanical and manufacturing operations, in which should be included all the material in the mills in the process of manufacture, may not be increased to any sum not exceeding its actual value, which will not make the total assessment greater than the total- fixed by the board of relief. The same fairness, justice and equity, which required the lessening of the former items, requires the increasing of this one.
The value of the goods in New York cannot be considered. There is nothing averred in the application or in the answer which makes them a part of the case before the Superior Court.
The Superior Court is advised to render judgment that the valuation in the list on the appellant’s property be changed as follows: 67 dwelling-houses, 1 stone building, 1 temperance hall, from $49,800 to $48,000; 4 mills, from $190,000 to $170,000; property invested in mechanical and manufacturing operations, from $71,000 to $92,800; and thereupon to dismiss the appeal, with single costs in favor of the town.
In this opinion the other judges concurred.